Citation Nr: 1401323	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hand disability.  

2.  Entitlement to service connection for a right hand disability.  

3.  Entitlement to service connection for a left wrist disability.  

4.  Entitlement to service connection for a right wrist disability.  

5.  Entitlement to an initial compensable rating from February 16, 2006 to April 6, 2012, and a rating higher than 20 percent beginning April 6, 2012, for lumbar degenerative disc disease and spondylosis, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Veteran represented by:  Sean A. Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2000 to February 2006.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran testified before a Veterans Law Judge who has since retired, but the Veteran indicated in February 2012 that he did not desire another hearing before a Veterans Law Judge who would decide his claims.  A transcript of the April 2010 hearing is of record.  

In March 2011 and October 2012, the Board promulgated decisions on various issues to include those listed on the first page of this decision.  The Veteran appealed both Board decisions to the U.S. Court of Appeal for Veterans Claims (Court), and the Court granted the Joint Motion for Remand of the parties' (i.e., the Veteran and the legal representative of the VA, the Office of the General Counsel) in September 2011 and the parties' Joint Motion for Partial Remand in May 2013, vacating the Board decisions to the extent outlined in the respective joint motions, and remanding the case to the Board for action consistent with the terms of the respective joint motions.    

In November 2013, the Board received additional evidence in support of the Veteran's appeal, to include a medical statement dated in August 2013 and documentation of the leave taken by the Veteran from his place of employment from what appears to be April 2013 through July 2013.  This evidence was accompanied by the Veteran's waiver of initial RO consideration of the evidence, in accordance with 38 C.F.R. § 20.1304.  

The issues of entitlement to service connection for left and right hand disabilities and for left and right wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDING OF FACT

The disability picture presented by the Veteran's service-connected lumbar degenerative disc disease and spondylosis is entirely encompassed by the Rating Schedule criteria, and an exceptional disability picture is not shown by such factors as marked interference with employment beyond that interference contemplated by the currently assigned disability evaluations.


CONCLUSION OF LAW

An initial compensable rating from February 16, 2006 to April 6, 2012, and a rating higher than 20 percent beginning April 6, 2012, for lumbar degenerative disc disease and spondylosis, on an extraschedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In the case at hand, the Veteran and the legal representative of the VA, the Office of the General Counsel, agreed in the May 2013 Joint Motion for Partial Remand, which was granted by the Court in May 2013, that it was appealing that portion of the Board's February 2012 decision to the extent that it declined to refer the Veteran's claim for potential extraschedular rating consideration with respect to the matter of an initial compensable rating from February 16, 2006 to April 6, 2012, and a rating higher than 20 percent beginning April 6, 2012, for lumbar degenerative disc disease and spondylosis.  It was noted that in its decision the Board did not discuss evidence that the Veteran's service-connected lumbar spine disability required him to use extensive sick leave at his place of employment, particularly sick leave totaling 24-28 days in the last year as reported at the time of an April 2012 VA examination.  The Veteran has since submitted, in November 2013, additional records showing that he continues to use a significant amount of sick leave.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of such rating.

As cited in the aforementioned regulation, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the rating criteria reasonably describe the level and symptomatology of the Veteran's service-connected lumbar spine disability, and provide for higher ratings for more severe symptoms related to the disability.  Indeed, in a July 2012 rating decision, the RO granted an initial higher rating of 20 percent for the lumbar spine disability effective April 6, 2012 under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  For example, the manifestations of lumbar degenerative disc disease and spondylosis, including pain, limitation of motion, muscle spasm or guarding, abnormal gait and spinal contour, radiculopathy, and incapacitating episodes, are all incorporated in the schedular criteria for evaluating disc disease and spondylosis.  As discussed at length in the Board's October 2012 decision, which applied the relevant schedular criteria to the Veteran's specific disability, the Veteran does not experience any symptomatology with regard to his lumbar spine not encompassed in the Rating Schedule.  

Further, the record contains no objective evidence that the Veteran's lumbar spine disability has resulted in marked interference with employment beyond that interference contemplated by the assigned evaluation, or that the disability has necessitated frequent periods of hospitalization.  The VA examiner in March 2006 indicated that the Veteran had been unable to work since his February 2006 military discharge on account of his multiple joint complaints, of which there were a great number.  Nevertheless, the Veteran subsequently became employed.  The VA examiner in April 2012 noted that the Veteran worked for a federal government agency performing administrative/desk tasks, and that he missed 24-28 days in the last year due to his low back disability.  Reportedly, he could only sit for 10 to 15 minutes at a stretch on some days, so he used sick leave.  While such leave is not insignificant, it amounts to no more than 2 to 2 1/2 days out of the month, which in the Board's judgment does not equate to an exceptional disability picture as contemplated for extraschedular rating consideration.  Earlier, at an April 2010 hearing, the Veteran testified that he missed 10 days of work in a six-month period due to back pain, which amounts to roughly 1 1/2 days out of the month.  

More recently, the Veteran has submitted documents showing that he has taken approximately 122.50 hours of sick leave presumably covering the months of April 2013 through July 2013.  Need of such leave does indeed appear to indicate a serious health condition; however, it is significant that such documents presented by the Veteran do not disclose the specific reason or reasons for the Veteran's use of the sick leave.  In other words, this evidence does not demonstrate that the Veteran's use of sick leave is attributable solely to his low back disability.  He notably has numerous other disabilities, including a mental disorder that is assigned a higher disability rating than the lumbar spine disability, and there is no documentation to reflect that all of the Veteran's sick leave is utilized for the low back condition to the exclusion of all other disabilities including any medical appointments for other disabilities, or even of taking care of a sick relative.  The data from the Veteran's sick leave record is just too vague upon which to find that his lumbar spine disability leads to marked interference with employment over and above that already contemplated in the schedular rating criteria, as alleged by the Veteran.  The Veteran's lumbar spine case, as it now stands, does not present an exceptional or unusual disability picture that would warrant consideration of an extraschedular rating.     

In sum, it is the Board's opinion that the Veteran's disability picture presented by the service-connected lumbar degenerative disc disease and spondylosis is entirely encompassed by the Rating Schedule criteria, and an exceptional disability picture is not shown by such factors as marked interference with employment beyond that interference contemplated by the currently assigned evaluations.  Therefore, referral for extraschedular consideration is not required and the Board declines to refer the Veteran's claim for potential extraschedular rating consideration.  



ORDER

An initial compensable rating from February 16, 2006 to April 6, 2012, and a rating higher than 20 percent beginning April 6, 2012, for lumbar degenerative disc disease and spondylosis, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), is denied.  


REMAND

In the Joint Motion for Partial Remand, dated in May 2013, the Veteran and the legal representative of the VA, the Office of the General Counsel, indicated that the Board did not address the differing diagnoses as given in the VA examinations of March 2006 and April 2012.  It was noted that the Board in its October 2012 decision denied service connection for bilateral hand and wrist disabilities on the basis that there was no evidence of a current disability, as the April 2012 VA examination report indicated that the hands and wrists were normal upon examination.  Apparently, the Board did not give consideration to the diagnoses of chronic bursitis of both wrists and chondramalacias of both hands made at the time of the March 2006 VA examination.  Further, the Veteran has recently submitted a statement dated in August 2013 from his treating VA physician to the effect that it is likely that the Veteran has bilateral bursitis of the wrists that "could very well be from various injuries while in the service."  Additionally, a review of VA outpatient records, including a June 2012 report, shows that one condition on the Veteran's "active problems" list is osteoarthritis of the wrist.  Given the foregoing, the Board is of the opinion that a VA examination for the purpose of reconciling the various clinical findings is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to (a) reconcile the findings with regard to bilateral hand and wrist disabilities on VA examinations in March 2006 and April 2012, and (b) determine whether it is at least as likely as not (50 percent or higher probability) that he has a current, chronic hand and wrist disability that is related to an injury, disease, or event during the period of service from March 2000 to February 2006.  The claims folder should be made available to the examiner for review. 

The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record.  The examiner should consider, and comment upon as necessary, the differing diagnoses given on the VA examinations of March 2006 and April 2012.  In particular, the examiner should address whether or not the Veteran has the conditions of chronic bursitis of both wrists and chondromalacias of both hands, and if not, whether he has another diagnosis of a condition(s) referable to the hands and wrists, including osteoarthritis and any ailment that may wax and wane with use of the hands/wrists.  The examiner should furnish an opinion on the etiology of any diagnosis that is made, specifically whether its onset is traceable or attributable to the Veteran's period of service.  

2.  After the development requested above has been completed, adjudicate the claims of service connection for disabilities of the left and right hands and left and right wrists.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


